Citation Nr: 0033956	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for atopic dermatitis, 
currently rated as 50 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1978 to May 
1990.  

This matter arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which found that the veteran's atopic 
dermatitis was no more than 50 percent disabling.  The 
veteran disagreed with that decision and filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The Board observes that at the veteran's October 2000 hearing 
before the undersigned, the veteran appeared to indicate that 
he had depression which he felt was secondary or due to his 
service-connected skin disorder.  This matter is referred to 
the RO for clarification and appropriate action.


REMAND

The veteran's atopic dermatitis is characterized by areas of 
hypopigmented and hyperpigmented skin all over his body.  The 
condition has been rated as 50 percent disabling since his 
separation from service in 1990.  Following a routine future 
examination in August 1995, the RO found that a 50 percent 
rating should be continued.  The veteran has urged that a 
higher rating should be assigned, as the condition is 
productive of itching and is particularly irritating when he 
sweats.  In October 2000, the veteran presented for a hearing 
at the Central Office before the undersigned.  He indicated 
that he had not been asked by VA to provide names of current 
treating sources during the pendency of his claim.  

Since the veteran's service-connected skin disorder is rated 
at 50 percent currently, additional factors in the VA 
Schedule for Rating Disabilities are for consideration.  The 
maximum schedular evaluation for eczema is 50 percent and 
this is assigned when there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).  Fifty percent is the 
maximum schedular evaluation permitted for any skin disorder 
other than tuberculosis luposa (lupus vulgaris) or as 
provided in the note following Diagnostic Code 7800, as 
discussed below.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7819 (2000).  Unless otherwise provided Diagnostic Codes 
7807-7819 (these codes address skin disorders including 
dermatophytosis, dermatitis exfoliativa, and all other 
potentially relevant skin disorders) should be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character or manifestations.  Scars, 
disfigurement, etc., should be rated on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. § 
4.118 (2000).

A Note at the end of 38 C.F.R. § 4.118 provides that the most 
repugnant conditions may be submitted for Central Office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Cental Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  The 
Board notes further, that the maximum schedular evaluation 
for disfiguring scars of the head, face, or neck is 50 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  A 
Note following Diagnostic Code 7800 states, in pertinent 
part, that, when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent.  The most repugnant 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for Central Office rating, with 
several unretouched photographs.  Id.  

The Board notes that the veteran lives in Germany and was 
afforded a VA evaluation of his skin condition by a fee-based 
examiner in November 1999.  This examination did not contain 
photographs of the skin condition.  Photographs are generally 
included in an evaluation of a skin condition.  The examiner 
did not indicate whether there was any constitutional 
symptomatology associated with the veteran's skin disorder.  
It is also noted that the examination misidentified the 
veteran several times in the report.  Thus, the Board 
believes that an additional examination which addresses the 
rating criteria and with color photographs would be helpful.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the VA RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has indicated that he has received treatment in 
Germany on a monthly basis from a dermatologist.  Although he 
stated at his Central Office hearing that he would attempt to 
secure the records upon his return to Germany, none have been 
forthcoming.  However, in view of the duty to assist the 
veteran with the development of his claim as outlined in 
recently restated law, the Board concludes that the RO should 
attempt to obtain any relevant records identified by the 
veteran.  

Finally, the duty to assist has always included the conduct 
of a thorough and comprehensive medical examination and the 
securing of pertinent private and VA medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board 
believes more recent evidence, including the private 
treatment records as well as color photographs, could provide 
a more accurate basis upon which to make an assessment of 
whether the veteran's current condition warrants an increased 
evaluation.  

Accordingly, the claim is remanded for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of his treating sources.  After 
securing the appropriate release forms, 
the RO should attempt to obtain those 
records. 

2.  The RO should schedule a VA 
dermatological examination of the veteran 
to determine the nature, extent, and 
activity of his service-connected 
dermatitis, as well as the nature, 
extent, and disfiguring manifestations of 
any scarring of the head, face, or neck, 
including tissue loss and cicatrization, 
marked discoloration, and color contrast.  
An opinion as to the resulting degree of 
disfigurement must be provided.  The 
examiner should also comment on whether 
the veteran has pemphigus or dermatitis 
exfoliativa and if so, the relationship, 
if any, to the service-connected atopic 
dermatitis, the degree of severity and 
whether there are related constitutional 
symptoms.  Color photographs should be 
taken of the condition.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



